Appellate Case: 20-8037     Document: 010110608372       Date Filed: 11/22/2021     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                        November 22, 2021
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                           No. 20-8037
                                                    (D.C. No. 2:19-CR-00100-SWS-1)
  ARNOLD DEVONNE BUTLER,                                        (D. Wyo.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HARTZ, McHUGH, and CARSON, Circuit Judges.
                   _________________________________

       Arnold Devonne Butler was convicted of numerous drug-related offenses after

 police found large quantities of controlled substances concealed in a car he was

 transporting on his flatbed tow truck. He appeals the district court’s denial of his

 motion to suppress the evidence found during the traffic stop and the court’s

 admission of certain co-conspirator statements at his trial. Exercising jurisdiction

 pursuant to 28 U.S.C. § 1291, we affirm.



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 20-8037    Document: 010110608372        Date Filed: 11/22/2021    Page: 2



 I.    Background

       A.     The Traffic Stop

       On May 14, 2019, Wyoming Highway Patrol Trooper Joshua Gebauer was

 driving eastbound on I-80 near Cheyenne, Wyoming, when he observed a flatbed tow

 truck transporting a Ford Fusion sedan. He noted the truck had a California license

 plate, indicating it had crossed state lines. Trooper Gebauer believed the truck was

 an interstate commercial vehicle subject to Wyoming statutes and regulations. As he

 pulled alongside the truck, he noticed the straps tying down the Ford Fusion were

 loose, flapping in the wind, and fraying in places, presenting a potential load

 securement violation. In addition, the only Department of Transportation (DOT)

 number on the cab—which ended in “CA”—appeared to be a California DOT number

 rather than the required United States DOT number.

       At approximately 10:03 a.m., Trooper Gebauer activated his lights and stopped

 the tow truck to address these issues and to conduct a Level 1 commercial vehicle

 inspection. He testified at the suppression hearing that a Level 1 inspection

 ultimately involves a physical inspection of the vehicle, but includes several previous

 steps beginning with the entry of a USDOT number in the online inspection program.

 For safety reasons, Trooper Gebauer generally conducts such a Level 1 inspection off

 of the roadway, away from traffic.

       Upon approaching the tow truck, Trooper Gebauer observed that the rear

 license plate on the Ford Fusion had been removed, while a California license plate

 remained on the front of the car. He also noted the front and back windshields of the

                                            2
Appellate Case: 20-8037    Document: 010110608372        Date Filed: 11/22/2021       Page: 3



 Ford Fusion were covered with dust and grime, giving the appearance it had not been

 recently driven.

       Trooper Gebauer approached the tow truck and greeted Butler, who was the

 driver and sole occupant. He asked Butler for his license and registration, insurance,

 medical card, annual inspection for the truck, and the bill of lading for the Ford

 Fusion. Butler had an unexecuted salvage title for the Ford Fusion but no bill of

 lading. Trooper Gebauer asked Butler if he was keeping track of his driving hours,

 as required for interstate commercial vehicle operation. Because Butler had no

 logbook to track his duty status, Trooper Gebauer intended to place Butler out of

 service for ten hours, pursuant to the Commercial Vehicle Safety Alliance. When

 asked for his USDOT number allowing for interstate transportation, Butler stated

 both that he did not believe he needed it and that he did not have it with him.

       Trooper Gebauer inquired about Butler’s travel history and plans. Butler said

 he had stayed the previous night with family in Colorado Springs, Colorado, after

 delivering a different vehicle there around 7:00 p.m. He claimed that a person—who

 he identified only as “Gordo”—had contacted him when he arrived in Colorado

 Springs, asking him to pick up another vehicle in Denver and haul it to Nebraska.

 But Butler did not know the location of his destination in Nebraska. When asked for

 further information, Butler said he had met Gordo at an auto auction and had

 previously hauled vehicles for him. He gave Trooper Gebauer inconsistent

 information about his compensation for hauling the Ford Fusion, stating both that he

 was doing it for a friend for free and that Gordo had paid him $2,000.

                                            3
Appellate Case: 20-8037    Document: 010110608372       Date Filed: 11/22/2021    Page: 4



       Trooper Gebauer noted Butler’s presence on I-80 near Cheyenne, rather than

 the more direct route from Denver to Nebraska on I-76. He also observed that

 Butler’s description of his previous travel seemed compressed given the duty hour

 limits for a commercial truck driver.

       Over the course of their discussions, Butler gave Trooper Gebauer three

 different explanations for not having the necessary paperwork related to the Ford

 Fusion: (1) he did not need paperwork, (2) he had it electronically but could not

 retrieve it on his phone because he was unable to get AT&T cell service in the

 mountains (even though he was no longer in the mountains), and (3) the paperwork

 had blown out of the tow truck. Trooper Gebauer observed Butler using his phone at

 various times during their interactions.

       Butler told Trooper Gebauer that the Ford Fusion was an insurance salvage

 vehicle, but the Trooper did not notice any obvious damage to the car. Trooper

 Gebauer determined that the Ford Fusion was titled to someone in Rio Linda,

 California. According to his driver’s license, Butler was also from Rio Linda.

       In addition to conducting the Level 1 inspection, Trooper Gebauer wanted to

 check whether the total gross weight of Butler’s tow truck and the Ford Fusion

 exceeded 26,000 pounds, in which case he would need a fuel tax permit. The

 Trooper therefore directed Butler to relocate to a port of entry (POE) that was fewer

 than five miles away. Further, based upon Butler’s responses to his questions and the

 circumstances he observed, at 10:12 a.m. Trooper Gebauer also asked dispatch to

 send a drug-sniffing dog to the POE.

                                            4
Appellate Case: 20-8037    Document: 010110608372      Date Filed: 11/22/2021     Page: 5



       Trooper Gebauer and Butler proceeded to the POE at 10:14 a.m., arriving there

 at 10:20. While driving, the Trooper learned that Butler was on federal supervised

 release. Butler’s tow truck was weighed and determined to be below the fuel tax

 threshold. At approximately 10:26 a.m., Trooper Gebauer directed Butler to park his

 truck and again requested any commercial paperwork. At that time, Butler told the

 Trooper that he remembered where he was taking the Ford Fusion, showing him an

 online image of a Ford dealership in Omaha, Nebraska.

       A sheriff’s deputy arrived at the POE at 10:28 a.m. and immediately deployed

 a drug-sniffing dog. At that time, Trooper Gebauer was still searching for Butler’s

 USDOT number in a federal database. He explained that, due to the common name

 of Butler’s towing business, he had initially located several potentially valid USDOT

 numbers. The drug-sniffing dog alerted near the Ford Fusion at 10:35 a.m. Seconds

 before the alert, Trooper Gebauer received Butler’s criminal history, which revealed

 prior drug-trafficking convictions.

       Trooper Gebauer and the sheriff’s deputy proceeded to search the Ford Fusion,

 eventually finding suspected narcotics concealed behind the rear passenger seat. A

 full-scale search discovered a manufactured hidden compartment at that location

 containing multiple packages. Police officers field tested and took custody of

 approximately 21 kilograms of methamphetamine, 3 kilograms of heroin with

 varying mixtures of fentanyl, 2.5 kilograms of cocaine, 1 kilogram of fentanyl, and

 23 grams of crack cocaine. Officers also seized Butler’s cell phones.



                                           5
Appellate Case: 20-8037    Document: 010110608372        Date Filed: 11/22/2021     Page: 6



       B.      Federal Charges and Further Investigation

       Butler was arrested on state charges on May 14, released on bond, and then

 rearrested on federal charges on May 22. A superseding indictment charged Butler

 with possession with intent to distribute and conspiracy to distribute

 methamphetamine, heroin, cocaine, and fentanyl, in violation of 21 U.S.C.

 §§ 841(a)(1), (b)(1)(A) and (B), 846, and 851.

       Federal agents obtained call records for Butler’s cell phones and investigated

 the telephone numbers he had contact with and the location of his phones both before

 and after his arrest on May 14. The agents determined that Butler had communicated

 with phones belonging to drug traffickers operating in and around the Sacramento,

 California area, specifically Armando Tabarez and Gabriel Lopez. Lopez had been

 arrested on April 29, 2019, with prescription pills and $18,000 of suspected drug

 proceeds in his possession, after which Lopez began cooperating with federal agents.

 On June 1, federal agents seized controlled substances at a suspected drug stash

 house located at 1 Shoal Court in Sacramento. Tabaraz fled from the drug stash

 location and was arrested later that day. The agents believed that certain cell phone

 communications between Butler, Tabarez, and/or Lopez related to a drug trafficking

 conspiracy.

       C.      Motion to Suppress

       Butler moved to suppress the evidence seized during the traffic stop. He

 conceded that Trooper Gebauer permissibly stopped him for not displaying a USDOT

 number and was permitted to inquire about his paperwork and ticket him for any

                                            6
Appellate Case: 20-8037    Document: 010110608372        Date Filed: 11/22/2021      Page: 7



 violations. But he argued Trooper Gebauer unreasonably extended a routine traffic

 stop by redirecting him to the POE without legal justification. Butler contended the

 Trooper had no reason the believe the truck’s weight exceeded the fuel tax threshold

 and had no other basis to order him to proceed to the POE. He maintained that

 Trooper Gebauer had directed him to the POE to buy time until the arrival of the

 drug-sniffing dog. Butler further argued that Trooper Gebauer’s extension of the

 traffic stop was not justified by a reasonable suspicion that he was involved in drug

 trafficking.

        The district court held, based on the totality of the circumstances, that Trooper

 Gebauer had a reasonable suspicion Butler was engaged in illegal activity. The court

 further found that the Trooper had legal authority to direct Butler to the POE to

 conduct a Level 1 commercial vehicle inspection.1 The court held that the timing of

 the deployment of the drug-sniffing dog under these circumstances did not prolong

 the Level 1 inspection to infringe upon Butler’s Fourth Amendment rights.

        Regarding reasonable suspicion of illegal activity, the district court pointed to

 the following:

     the lack of a bill of lading for the Ford Fusion and Butler’s inconsistent and

        non-credible explanations for not possessing the necessary paperwork;

     the absence of a logbook and documentation of operating authority for the tow

        truck;


        1
        Butler does not challenge on appeal the district court’s holding that Trooper
 Gebauer had legal authority to direct him to relocate the tow truck to the POE.
                                             7
Appellate Case: 20-8037    Document: 010110608372       Date Filed: 11/22/2021    Page: 8



     Butler’s travel history and plans, including the compressed timeline of his

       reported travel route in light of his duty-hour limit, his lack of knowledge

       regarding his destination in Nebraska, and his presence on I-80 rather than the

       more direct route between Denver and Nebraska;

     Butler’s evasiveness when asked for further information about Gordo;

     the unlikelihood that someone would pay the high cost of hauling a salvage

       vehicle hundreds of miles from one state to another on a single-car commercial

       tow truck;

     the unlikelihood that a salvage vehicle titled in Rio Linda, California, would

       coincidentally end up in Denver and be transported by Butler, whose

       hometown is also Rio Linda;

     Butler’s possession of an unexecuted title for the Ford Fusion, which Trooper

       Gebauer testified was uncommon based on his prior experience with traffic

       stops, car carriers, and the salvage industry;

     the removal of only the rear license plate from the Ford Fusion, which

       suggested a desire to prevent license plate readers from checking the vehicle’s

       registration;

     the thick layer of dirt and grime on the Ford Fusion, including both

       windshields, given that Gordo had reportedly driven the car to Denver for pick

       up by Butler; and

     Butler being on federal supervised release.


                                            8
Appellate Case: 20-8037     Document: 010110608372       Date Filed: 11/22/2021    Page: 9



 The court therefore denied Butler’s motion to suppress.

       D.       Pretrial Hearing Regarding Co-conspirator Statements

       The district court held a so-called James hearing2 to consider whether certain

 communications between Butler, Tabarez, and/or Lopez were admissible as

 co-conspirator statements made “during and in furtherance of the conspiracy”

 pursuant to Federal Rule of Evidence 801(d)(2)(E). For the proffered statements to

 be admissible, the district court stated it must find “by a preponderance of evidence

 that, one, a conspiracy existed; two, the declarant and the defendant were both

 members of the conspiracy; and three, the statements were made in the course of and

 in furtherance of the conspiracy.” R., Vol. IV at 94. Addressing the first two issues,

 the court found that a conspiracy existed and that it “involved at a minimum

 Mr. Gabriel Lopez . . . . In addition it involved Mr. Tabarez, who was identified and

 in contact with the defendant. There were other individuals.”3 Id. at 95. The court

 then proceeded to address particular communications, finding that those in the

 government’s Exhibits 2 and 3, as well as part of Exhibit 6, qualified as

 co-conspirator statements. It found that other proffered communications might also

 qualify but reserved ruling at that time pending further evidence at trial.




       2
           See United States v. James, 590 F.2d 575, 582 (5th Cir. 1979).
       3
         The district court also found the conspiracy included a “Mr. Hernandez,” R.,
 Vol. IV at 95, a name identified as an alias for Lopez on Tabarez’s phone, see id. at
 67.
                                             9
Appellate Case: 20-8037     Document: 010110608372         Date Filed: 11/22/2021    Page: 10



        E.      Conviction and Sentence

        The only issue at trial was whether Butler knew about the drugs concealed in

  the Ford Fusion he was transporting. A jury found Butler guilty on all charges, and

  the district court sentenced him to concurrent terms of 240 months’ imprisonment on

  each count.

  II.   Discussion

        On appeal, Butler challenges the district court’s denial of his motion to

  suppress and the use at his trial of the co-conspirator statements that the district court

  held were admissible at the James hearing.

        A.      Denial of Motion to Suppress

        In reviewing the district court’s denial of Butler’s motion to suppress, “we

  view the evidence in the light most favorable to the government, accept the district

  court’s findings of fact unless they are clearly erroneous, and review de novo the

  ultimate question of reasonableness under the Fourth Amendment.” United States v.

  Pettit, 785 F.3d 1374, 1378-79 (10th Cir. 2015). “[A] lawful traffic stop may not

  extend beyond the time reasonably required to effectuate its purpose,” and

  “[c]ontinued detention is lawful only if the encounter becomes consensual or if,

  during the initial lawful traffic stop, the officer develops a reasonable suspicion that

  the detained person is engaged in criminal activity.” Id. at 1379 (internal quotation

  marks omitted). Butler argues that (1) the drug-sniffing dog arrived after any

  regulatory or commercial justification for the traffic stop had been resolved,

  abandoned, or was not pursued with the requisite diligence, and (2) the facts did not

                                              10
Appellate Case: 20-8037     Document: 010110608372       Date Filed: 11/22/2021      Page: 11



  give rise to a reasonable suspicion of criminal activity. We need not address Butler’s

  first contention because we hold that Trooper Gebauer had a reasonable suspicion

  that Butler was engaged in illegal activity.

        Reasonable suspicion requires “a particularized and objective basis for

  suspecting criminal conduct under a totality of the circumstances.” Id. (internal

  quotation marks omitted). “[It] is not, and is not meant to be, an onerous standard.”

  Id. (internal quotation marks omitted). Moreover, “[w]e defer to all reasonable

  inferences made by law enforcement officers in light of their knowledge and

  professional experience distinguishing between innocent and suspicious actions.” Id.

        Butler argues the factors relied on by the district court do not provide a

  sufficient legal basis for reasonable suspicion. His contentions largely assert that his

  conduct and the circumstances were consistent with innocent travel. But “an officer

  need not rule out the possibility of innocent conduct, or even have evidence

  suggesting a fair probability of criminal activity.” Id. (internal quotation marks

  omitted).

        Butler first contends his lack of documentation and failure to comply with

  commercial trucking requirements do not support a finding of reasonable suspicion

  because Trooper Gebauer testified it was not uncommon for a trucker not to

  understand or follow all regulations. But this assertion fails to construe the record in




                                             11
Appellate Case: 20-8037    Document: 010110608372        Date Filed: 11/22/2021        Page: 12



  the light most favorable to the government, as Trooper Gebauer testified that the

  extent of Butler’s lack of industry knowledge was unusual. See R., Vol. IV at 1137.

        Butler argues his inability to retrieve documentation electronically was not

  implausible or suspicious because “[h]aving intermittent or poor cell service on the

  AT&T network while traveling out of state or while driving through Wyoming is a

  common experience.” Aplt. Opening Br. at 38. Setting aside that Butler provides no

  record citation for this assertion, it also ignores that Trooper Gebauer found his

  specific explanation—lack of cell service in the mountains—suspicious because

  Butler was not in the mountains when stopped on I-80.

        Butler also argues there was nothing implausible or suspicious about his travel

  route from Colorado to Nebraska via Wyoming. He notes this court has been

  reluctant to deem travel plans implausible simply because they are unusual, strange,

  or atypical. See United States v. Simpson, 609 F.3d 1140, 1149 (10th Cir. 2010). But

  he overlooks Trooper Gebauer’s reasoning that the choice of a longer route was

  inconsistent with a commercial truck driver’s economic interests. See Pettit,

  785 F.3d at 1382 (noting defendant’s travel plans were not sufficiently implausible

  “to independently suggest criminal activity, [but] were worthy of consideration

  alongside several other suspicious factors”).

        Butler maintains that transporting a single vehicle a long distance is not

  suspicious, pointing to trial testimony by the general manager of a towing company

  that he had transported a single vehicle on a flatbed tow truck from Casper,

  Wyoming, to Fort Collins, Colorado. But once again, Butler fails to consider the

                                             12
Appellate Case: 20-8037     Document: 010110608372        Date Filed: 11/22/2021     Page: 13



  entire testimony, in which the witness stated that particular transport involved a

  high-end vehicle, which contrasts with a Ford Fusion. See R., Vol. IV at 397-98.

  The same witness also testified that, because cost is the biggest consideration, light

  duty vehicles are generally transported long distances by a multiple-car hauler. See

  id. at 394, 396-97.

        Butler next challenges the removal of the rear license plate on the Ford Fusion

  as a factor supporting reasonable suspicion. He asserts that the front plate would also

  have been removed if the intent was to prevent law enforcement from checking the

  car’s registration. Trooper Gebauer, however, focused on the inability of license

  plate readers to capture the plate number on the roadway. As to the dirty state of the

  Ford Fusion, Butler argues it had been driven through a dusty, rural area to get to

  Denver. But he provides no record citation supporting this assertion. And he fails to

  address the district court’s reasoning that the extent of the dirt and grime on the car’s

  windshields was inconsistent with Gordo having driven it to the location where

  Butler picked it up in Denver.

        Butler is correct that Trooper Gebauer’s knowledge he was on federal

  supervised release was not enough, by itself, to support a reasonable suspicion of

  criminal activity. See Simpson, 609 F.3d at 1147. But “in conjunction with other

  factors, criminal history contributes powerfully to the reasonable suspicion calculus.”

  Id. (internal quotation marks omitted).

        Finally, Butler contends that several factors weigh against reasonable

  suspicion, including his compliance with Trooper Gebauer’s directions; his valid

                                             13
Appellate Case: 20-8037     Document: 010110608372        Date Filed: 11/22/2021     Page: 14



  driver’s license and registration, and what turned out to be a valid USDOT number;

  the fact he did not flee, act suspiciously, or try to destroy evidence; and the lack of

  any indication there were drugs in the Ford Fusion prior to the drug dog alert. “[W]e

  have held that courts must look at factors weighing against reasonable suspicion as

  well as factors supporting such a finding.” Pettit, 785 F.3d at 1383. But our analysis

  must consider the totality of the circumstances, and taken as a whole, the facts as

  observed by Trooper Gebauer establish a reasonable suspicion of criminal activity.

  Moreover, the overall length of Butler’s detention until the drug dog alerted—

  approximately 32 minutes—did not violate his Fourth Amendment rights. See, e.g.,

  United States v. Cervine, 347 F.3d 865, 872-73 (10th Cir. 2003) (upholding denial of

  motion to suppress where officer had reasonable suspicion and detention awaiting

  canine search lasted 50 minutes).

        Butler has not demonstrated error in the district court’s denial of his motion to

  suppress.

        B.     Admission of Co-conspirator Statements

        Butler contends the district court erred in admitting certain out-of-court

  statements by his co-conspirators as non-hearsay pursuant to Rule 801(d)(2)(E).

  Under that Rule, the district court must determine by a preponderance of the evidence

  that (1) “a conspiracy existed, (2) the declarant and the defendant were both members

  of the conspiracy, and (3) the statements were made in the course of and in

  furtherance of the conspiracy.” United States v. Urena, 27 F.3d 1487, 1490

  (10th Cir. 1994) (internal quotation marks omitted). The court must state its findings

                                             14
Appellate Case: 20-8037     Document: 010110608372        Date Filed: 11/22/2021    Page: 15



  on these issues on the record. United States v. Alcorta, 853 F.3d 1123, 1137

  (10th Cir. 2017). We review the district court’s findings of fact for clear error. See

  Urena, 27 F.3d at 1490. “Clear-error review asks whether, on the entire evidence,

  the appellate court is left with the definite and firm conviction that a mistake has

  been committed.” Alcorta, 853 F.3d at 1138 (10th Cir. 2017) (internal quotation

  marks omitted).

        The district court found at the pre-trial James hearing that certain statements

  by Tabaraz and Lopez were made in furtherance of a drug trafficking conspiracy.

  Butler challenges the admission of these statements at the trial, arguing the court

  failed to make the necessary finding during the hearing that he was part of a

  conspiracy with Tabarez and Lopez, and if the court made such a finding, it was

  clearly erroneous.

        Butler contends the district court found during the James hearing only that

  Lopez, Tabarez, and “other individuals” were involved in a conspiracy, R., Vol. IV

  at 95, and failed to make a finding on the record that Butler was involved in the same

  conspiracy. We disagree. The court was explicitly considering the question whether

  “the declarant and the defendant were both members of the conspiracy.” Id. at 94.

  Although its finding on that issue could have been more clearly stated, we read it as

  addressing which other individuals—specifically Lopez and Tabarez—were involved

  in a conspiracy with Butler. In any event, any error was cured by the district court’s

  finding by a preponderance of the evidence at trial “that a conspiracy existed between

  at least Mr. Butler and Mr. Lopez, Mr. Armando Tabaraz and others.” Id. at 825; see

                                             15
Appellate Case: 20-8037    Document: 010110608372        Date Filed: 11/22/2021     Page: 16



  United States v. Gonzalez-Montoya, 161 F.3d 643, 649 (10th Cir. 1998) (holding

  district court may satisfy prerequisites for admission of co-conspirator statements

  through a James hearing or at trial).

        Butler argues the district court’s finding that he was involved in a conspiracy

  with Tabaraz and Lopez was clearly erroneous because the government failed to

  show a mutual benefit between the drug dealers and Butler. See United States v.

  Caldwell, 589 F.3d 1323, 1329 (10th Cir. 2009) (holding government must show “the

  alleged coconspirators were interdependent,” meaning they “inten[ded] to act

  together for their shared mutual benefit within the scope of the conspiracy charged”

  (internal quotation marks omitted)). Thus, “[w]e . . . consider whether the activities

  of the alleged coconspirators were advantageous to the activities of other

  coconspirators, or the success of the venture as a whole.” United States v. Rutland,

  705 F.3d 1238, 1250 (10th Cir. 2013).

        We are not left with a definite and firm conviction that the district court erred.

  It found that the conspiracy between Butler, Tabarez, and Lopez involved both “the

  transportation and distribution of drugs” and “the travel from Sacramento down to

  . . . the L.A. area for purposes of re-upping or reloading with drugs.” R., Vol. IV at

  825. Lopez testified that Butler met Tabarez in prison, and after their release, Butler

  “knew some people that needed the drugs that we had, and so Tabarez started selling

  them to him.” Id. at 778. Lopez supplied Butler with drugs seven or eight times—

  including three pounds of methamphetamine on May 12, 2019, two days before

  Butler’s arrest. Lopez made that delivery to Butler at a Taco Bell restaurant parking

                                            16
Appellate Case: 20-8037    Document: 010110608372         Date Filed: 11/22/2021    Page: 17



  lot near the stash house at 1 Shoal Court. Lopez testified that Tabarez was the source

  of all drugs he supplied to Butler and that the drug deliveries were done at Tabarez’s

  direction. He also testified that he sometimes collected money from Butler.

        Butler’s phone communications and the locations of his phones further

  supported the conclusion he was involved in a drug-related conspiracy with Tabarez

  and Lopez. That evidence and reasonable inferences therefrom showed that Butler

  twice drove from Sacramento to the Los Angeles area in April and May of 2019 to

  pick up drugs for Tabarez. When Butler arrived in Los Angeles on the second trip,

  Tabarez texted him a phone number that federal agents later connected to a separate

  drug trafficking investigation. Butler communicated with that phone number and

  received a text with the address of a restaurant. On both trips, after very short stops

  in southern California, Butler returned to Sacramento and the vicinity of the Taco

  Bell and stash house, which was 13 miles from his home in Rio Linda. During these

  trips, Butler’s phones had numerous contacts or attempted contacts with Tabarez’s

  phones, including one call with Tabarez while Butler was near the stash house.

        Butler was also in the vicinity of the stash house at other times, including on

  May 12, the date Lopez supplied him with three pounds of methamphetamine. On

  those days, he communicated with Tabarez and Lopez, from near the stash house and

  from other locations. In addition, Tabarez and Lopez discussed the delivery of three

  pounds of methamphetamine to Butler in text messages on May 12.

        Further, Butler communicated with Tabarez after his release from state

  custody and before he was re-arrested on federal charges. Tabarez texted Butler a

                                             17
Appellate Case: 20-8037     Document: 010110608372         Date Filed: 11/22/2021       Page: 18



  screen shot of a news article about a 2016 drug arrest of a person named Ray

  Rodriguez in Colorado Springs, Colorado. Shortly thereafter, Butler was recorded on

  a jail phone call asking his wife to create a bill of lading indicating he was paid

  $2,000 to tow a car for Ray Rodriguez and stating he was not responsible for the

  contents of the towed car.

         Butler fails to demonstrate that the district court clearly erred in finding that he

  was involved in a drug conspiracy with Tabarez and Lopez. Consequently, he does

  not show error in the admission of the challenged co-conspirator statements at trial.

  III.   Conclusion

         We affirm the district court’s judgment.


                                               Entered for the Court


                                               Joel M. Carson III
                                               Circuit Judge




                                              18